Citation Nr: 1231200	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-48 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified by videoconference at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of that hearing is of record. 

This claim was remanded by the Board in May 2012 for additional development.  

The issue of entitlement to service connection for hypertension has been raised by the Veteran's representative in August written argument but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability, to include lumbar degenerative disc disease.  In August 2012 written argument his representative asserts that his current back disability may be etiologically related to depression.  The Veteran is not yet service-connected for depression.  In the August 2012 written argument, his representative reported that the Veteran indicated that he had used drugs during military service and was recently diagnosed with severe depression.  He contended that the initial onset of his depression may have been in service.  In light of the above, the Board finds that a claim of entitlement to service connection for psychiatric disability, to include depression has been raised.

Although the Board generally refers the raised claim of entitlement to service connection for a psychiatric disability to the RO for initial adjudication, it is inextricably intertwined with the Veteran's pending certified appeal of entitlement to service connection for a back disability.  Accordingly, these issues must be considered together, and a decision by the Board on the Veteran's service connection claim for a back disability would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, the Board notes that service treatment records show no diagnosis or treatment of a psychiatric disorder.  The Veteran's representative contends that service personnel records from the Veteran's period of active duty may reflect evidence of a psychiatric disorder in service.  Thus, on remand, these records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) or appropriate service department to obtain complete copies of the Veteran's service personnel records from his period of active duty.  All efforts to locate these records should be documented.  If the records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

2.  Send the Veteran notice of the criteria necessary to substantiate a claim of service connection on a direct basis for psychiatric disability and on a secondary basis for back disability. 

3.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his back and psychiatric disabilities.  He is asked to provide, or authorize VA to obtain, all non-duplicative treatment records pertaining to these conditions.  All efforts to obtain any identified records must be fully documented in the file. 

4.  Notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his back symptoms in and since service discharge, as well as relating to his psychiatric disability, and in-service and post-service psychiatric problems.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for appropriate VA examination to determine the nature, onset and etiology of any psychiatric disability present.  The claims folder must be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present and opine as to whether it is at least as likely as not that the Veteran currently has a psychiatric disability that had its onset in service; is etiologically related to service; or was diagnosed within one year of service discharge.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's psychiatric disability either caused or aggravates his lumbar degenerative disc disease.  

The examiner must provide a complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles used in forming the opinion.  In doing so, please acknowledge and discuss the significance, if any, of the Mayo Clinic article submitted by the Veteran regarding depression, as well as the literature regarding a link between major depression and physical symptoms, including back pain.

6.  The claims file should be returned to the examiner that provided the VA examination in July 2012, for an addendum opinion regarding the nature and etiology of the Veteran's back disability.  The claims folder should be made available to and must be reviewed by the examiner.   The examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed lumbar degenerative disc disease is caused by or aggravated by a psychiatric disability.  

The examiner must provide a complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles used in forming the opinion.  In doing so, please acknowledge and discuss the scientific literature submitted by the Veteran regarding a link between major depression and physical symptoms, including back pain.

In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7.  Readjudicate the appeal, including the intertwined claim of service connection for an acquired psychiatric disability, to include depression.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

